--------------------------------------------------------------------------------

EXHIBIT 10.5
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT, dated effective as of April 30, 2013 (as amended,
restated or modified from time to time, the “Security Agreement”), is executed
by and between [Ÿ],[corporation/limited liability company]
[incorporated/organized and existing] under the laws of the State of [Ÿ] with an
address at [Ÿ] (the “Grantor”), and TCA GLOBAL CREDIT MASTER FUND, LP, a limited
partnership organized and existing under the laws of the Cayman Islands (the
“Secured Party”).
 
R E C I T A L S:
 
WHEREAS, the Grantor has entered into a senior secured revolving credit facility
agreement, dated as of the date hereof (as amended, restated or modified from
time to time, the “Credit Agreement”), by and among RiceBran Technologies, as
borrower (the “Borrower”), the Grantor and certain other subsidiaries of the
Borrower, as joint and several guarantors, and the Secured Party, as lender,
pursuant to which the Secured Party shall advance an aggregate principal amount
of up to Eight Million and No/100 United States Dollars (US$8,000,000) (the
“Loan”), which Loan is further evidenced by a revolving convertible promissory
note to be given by the Borrower in favor of the Secured Party (as may be
amended, restated or modified from time to time, the “Notes”);
 
WHEREAS, in order to induce the Secured Party to make the Loan, and with full
knowledge that the Secured Party would not make the Loan without this Security
Agreement, the Grantor has agreed to execute and deliver this Security Agreement
to the Secured Party, for the benefit of the Secured Party; and
 
NOW, THEREFORE, in consideration of the credit extended now and in the future by
Secured Party to the Borrower and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Grantor and Secured Party
hereby agree as follows:
 
A G R E E M E N T S:
 
Section 1             DEFINITIONS.
 
1.1           Defined Terms.  Capitalized terms used but not otherwise defined
in this Security Agreement shall have the meanings ascribed to them in the
Credit Agreement.  For the purposes of this Security Agreement, the following
capitalized words and phrases shall have the meanings set forth below.
 
“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.
 
“Collateral” shall have the meaning set forth in Section 2.1 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Obligor” shall mean Grantor, or any other party liable with respect to the
Obligations.
 
“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.
 
“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.
 
1.2           Other Terms Defined in UCC.  All other capitalized words and
phrases used herein and not otherwise specifically defined herein or in the
Credit Agreement shall have the respective meanings assigned to such terms in
the UCC, to the extent the same are used or defined therein.
 
1.3           Other Interpretive Provisions.
 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.  Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa, and in particular the word “Grantor”
shall be so construed.
 
(b)           Section and Schedule references are to this Security Agreement
unless otherwise specified.  The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Security Agreement shall refer to this
Security Agreement as a whole and not to any particular provision of this
Security Agreement.
 
(c)           The term “including” is not limiting, and means “including,
without limitation”.
 
(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including”.
 
(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Security Agreement and the other Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, supplements and other modifications thereto, but only
to the extent such amendments, restatements, supplements and other modifications
are not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.
 
(f)           To the extent any of the provisions of the other Loan Documents
are inconsistent with the terms of this Security Agreement, the provisions of
this Security Agreement shall govern.
 
(g)           This Security Agreement and the other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters.  All such limitations, tests and measurements are cumulative
and each shall be performed in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2             SECURITY FOR THE OBLIGATIONS.
 
2.1           Security for Obligations.  As security for the Obligations,
Grantor does hereby pledge and grant to Secured Party a continuing and
unconditional first priority security interest in and to any and all property of
Grantor, of any kind or description, tangible or intangible, wheresoever located
and whether now existing or hereafter arising or acquired, including the
following (all of which property for Grantor, along with the products and
proceeds therefrom, are individually and collectively referred to as the
“Collateral”):
 
(a)           all property of, or for the account of, Grantor now or hereafter
coming into the possession, control or custody of, or in transit to, Secured
Party or any agent or bailee for Secured Party or any parent, affiliate or
subsidiary of Secured Party or any participant with Secured Party in the
Obligations (whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise), including all cash, earnings, dividends, interest,
or other rights in connection therewith and the products and proceeds therefrom,
including the proceeds of insurance thereon; and
 
(b)           the additional property of Grantor, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions, betterments and
replacements therefor, products and Proceeds therefrom, and all of Grantor's
books and records and recorded data relating thereto (regardless of the medium
of recording or storage), together with all of Grantor's right, title and
interest in and to all computer software required to utilize, create, maintain
and process any such records or data on electronic media, identified and set
forth as follows:
 
(i)             All Accounts and all goods whose sale, lease or other
disposition by Grantor has given rise to Accounts and have been returned to, or
repossessed or stopped in transit by, Grantor, or rejected or refused by an
Account Grantor;
 
(ii)            All Inventory, including raw materials, work-in-process and
finished goods;
 
(iii)           All goods (other than Inventory), including embedded software,
Equipment, vehicles, furniture and Fixtures;
 
(iv)           All Software and computer programs;
 
(v)           All Securities, Investment Property, Financial Assets and Deposit
Accounts;
 
(vi)           All Chattel Paper, Electronic Chattel Paper, Instruments,
Documents, Letter of Credit Rights, all proceeds of letters of credit,
Health-Care-Insurance Receivables, Supporting Obligations, notes secured by real
estate, Commercial Tort Claims and General Intangibles, including Payment
Intangibles;
 
 
3

--------------------------------------------------------------------------------

 
 
(vii)          All real estate property owned by Grantor and the interest of
Grantor in fixtures related to such real property; and
 
(viii)         All Proceeds (whether Cash Proceeds or Non-cash Proceeds) of the
foregoing property, including all insurance policies and proceeds of insurance
payable by reason of loss or damage to the foregoing property, including
unearned premiums, and of eminent domain or condemnation awards.
 
Notwithstanding anything contained herein to the contrary, the definition of
“Collateral” shall not include any assets owned by the Grantor with respect to
RBT-PRO, LLC and/or Nutra SA, LLC.
 
2.2           Possession and Transfer of Collateral.  Until an Event of Default
has occurred and is continuing, Grantor shall be entitled to possession and use
of the Collateral (other than Instruments or Documents (including Tangible
Chattel Paper and Investment Property consisting of certificated securities) and
other Collateral required to be delivered to Secured Party pursuant to this
Section 2).  The cancellation or surrender of any promissory note evidencing an
Obligation, upon payment or otherwise, shall not affect the right of Secured
Party to retain the Collateral for any other Obligations except upon payment in
full of the Obligations.  Grantor shall not sell, assign (by operation of law or
otherwise), license, lease or otherwise dispose of, or grant any option with
respect to any of the Collateral, except as permitted pursuant to the Credit
Agreement.
 
2.3           Financing Statements.  Grantor authorizes Secured Party to prepare
and file such financing statements, amendments and other documents and do such
acts as Secured Party deems necessary in order to establish and maintain valid,
attached and perfected, first priority security interests in the Collateral in
favor of Secured Party, free and clear of all Liens and claims and rights of
third parties whatsoever, except Permitted Liens.  Grantor hereby irrevocably
authorizes Secured Party at any time, and from time to time, to file in any
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral is comprised of all assets of Grantor (or words of
similar effect), regardless of whether any particular asset comprising a part of
the Collateral falls within the scope of Article 9 of the UCC of the
jurisdiction wherein such financing statement or amendment is filed, and (b)
contain any other information required by Section 5 of Article 9 of the UCC of
the jurisdiction wherein such financing statement or amendment is filed
regarding the sufficiency or filing office acceptance of any financing statement
or amendment, including (i) whether Grantor is an organization, the type of
organization, and (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of the real property to which the Collateral
relates.  Grantor agrees to furnish any such information to Secured Party
promptly upon request.  In addition, Grantor shall make appropriate entries on
its books and records disclosing the security interests of Secured Party in the
Collateral.  Grantor hereby agrees that a photogenic or other reproduction of
this Security Agreement is sufficient for filing as a financing statement and
Grantor authorizes Secured Party to file this Security Agreement as a financing
statement in any jurisdiction.


 
4

--------------------------------------------------------------------------------

 
 
2.4           Preservation of the Collateral.  Secured Party may, but is not
required to, take such actions from time to time as Secured Party reasonably
deems appropriate to maintain or protect the Collateral. Secured Party shall
have exercised reasonable care in the custody and preservation of the Collateral
if Secured Party takes such action as Grantor shall reasonably request in
writing which is not inconsistent with Secured Party's status as a secured
party, but the failure of Secured Party to comply with any such request shall
not be deemed a failure to exercise reasonable care; provided, however, Secured
Party's responsibility for the safekeeping of the Collateral shall (i) be deemed
reasonable if such Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property, and (ii) not extend to matters
beyond the control of Secured Party, including acts of God, war, insurrection,
riot or governmental actions.  In addition, any failure of Secured Party to
preserve or protect any rights with respect to the Collateral against prior or
third parties, or to do any act with respect to preservation of the Collateral,
not so requested by Grantor, shall not be deemed a failure to exercise
reasonable care in the custody or preservation of the Collateral.  Grantor shall
have the sole responsibility for taking such action, and hereby agrees to take
such action, as may be necessary, from time to time, to preserve all rights of
Grantor and Secured Party in the applicable Collateral against prior or third
parties.  Without limiting the generality of the foregoing, where Collateral
consists in whole or in part of Capital Securities, Grantor represents to, and
covenants with, Secured Party that Grantor has made arrangements for keeping
informed of changes or potential changes affecting the Capital Securities
(including rights to convert or subscribe, payment of dividends, reorganization
or other exchanges, tender offers and voting rights), and Grantor agrees that
Secured Party shall have no responsibility or liability for informing Grantor of
any such or other changes or potential changes or for taking any action or
omitting to take any action with respect thereto unless required hereunder.
 
2.5           Other Actions as to any and all Collateral.  Grantor further
agrees to take any other action reasonably requested by Secured Party to ensure
the attachment, perfection and first priority of, and the ability of Secured
Party to enforce, the security interest of Secured Party in any and all of the
Collateral including (a) causing Secured Party’s name to be noted as secured
party on any certificate of title for a titled good if such notation is a
condition to attachment, perfection or priority of, or ability of the Secured
Party to enforce, the security interest of Secured Party in such Collateral, (b)
if within the control of the Grantor, complying with, and, if not within the
control of the Grantor, using best efforts to comply with, any provision of any
statute, regulation or treaty of the United States as to any material portion of
the Collateral as soon as possible but not more than forty-five (45) days after
such request if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Secured Party to enforce, the security
interest of Secured Party in such Collateral, (c) using best efforts to obtain
governmental and other third party consents and approvals, including without
limitation any consent of any licensor, lessor or other Person with authority or
control over or an interest in any material portion of the Collateral as soon as
possible but not more than forty-five (45) days after such request, (d) using
best efforts to obtain waivers from mortgagees and landlords in form and
substance reasonably satisfactory to Secured Party which affect any material
portion of the Collateral as soon as possible but not more than forty-five (45)
days after such request, and (e) taking all actions required by the UCC in
effect from time to time or by other law, as applicable in any relevant UCC
jurisdiction, or by other law as applicable in any foreign
jurisdiction.  Grantor further agrees to indemnify and hold Secured Party
harmless against claims of any Persons not a party to this Security Agreement
concerning disputes arising over the Collateral except to the extent resulting
from the gross negligence or willful misconduct of Secured Party or its
Affiliates.
 
 
5

--------------------------------------------------------------------------------

 
 
2.6           Collateral in the Possession of a Warehouseman or Bailee.  If any
material portion of the Collateral at any time is in the possession of a
warehouseman or bailee, Grantor shall promptly notify Secured Party thereof,
and, as soon as possible but not more than forty-five (45) days later, shall use
best efforts to obtain a Collateral Access Agreement in form and substance
reasonably satisfactory to Secured Party from such warehouseman or bailee.
 
2.7           Letter-of-Credit Rights.  If Grantor at any time is a beneficiary
under a letter of credit now or hereafter issued in favor of Grantor in an
amount equal to or greater than fifty thousand dollars ($50,000), Grantor shall
promptly notify Secured Party thereof and, at the request and option of Secured
Party, Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to Secured Party, either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to Secured
Party of the proceeds of any drawing under the letter of credit, or (ii) arrange
for Secured Party to become the transferee beneficiary of the letter of credit,
with Secured Party agreeing, in each case, that the proceeds of any drawing
under the letter to credit are to be applied as provided in the Credit
Agreement.
 
2.8           Commercial Tort Claims.  If Grantor shall at any time hold or
acquire a Commercial Tort Claim in an amount equal to or greater than fifty
thousand dollars ($50,000), Grantor shall promptly notify Secured Party in
writing signed by Grantor of the details thereof and grant to Secured Party in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Security Agreement, in each case in form and substance
reasonably satisfactory to Secured Party, and shall execute any amendments
hereto deemed reasonably necessary by Secured Party to perfect the security
interest of Secured Party in such Commercial Tort Claim.
 
2.9           Electronic Chattel Paper and Transferable Records.  If Grantor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, Grantor shall promptly notify Secured Party thereof and, at the
request of Secured Party, shall take such action as Secured Party may reasonably
request to vest in Secured Party control under Section 9-105 of the UCC of such
electronic chattel paper or control under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.  Secured Party agrees with Grantor
that Secured Party will arrange, pursuant to procedures reasonably satisfactory
to Secured Party and so long as such procedures will not result in Secured
Party's loss of control, for Grantor to make alterations to the electronic
chattel paper or transferable record permitted under Section 9-105 of the UCC
or, as the case may be, Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3             REPRESENTATIONS AND WARRANTIES.
 
Grantor makes the following representations and warranties to Secured Party:
 
3.1           Grantor Organization and Name. Grantor is a corporation duly
incorporated and in good standing under the laws of the State of California,
with full and adequate power to carry on and conduct its business as presently
conducted.  Grantor is duly licensed or qualified in all foreign jurisdictions
wherein the nature of its activities requires such qualification or licensing
except where the failure to be so licensed or qualified would not cause a
Material Adverse Effect.  The exact legal name of Grantor is as set forth in the
first paragraph of this Security Agreement and Grantor currently does not
conduct, nor has it during the last five (5) years, conducted business under any
other name or trade name, except for Grantor’s previous legal name of
“NutraCea”.
 
3.2           Authorization.  Grantor has full right, power and authority to
enter into this Security Agreement and to perform all of its duties and
obligations under this Security Agreement.  The execution and delivery of this
Security Agreement and the other Loan Documents to which Grantor is a party will
not, nor will the observance or performance of any of the matters and things
herein or therein set forth, violate or contravene any provision of law or of
the articles of incorporation or bylaws of Grantor.  All necessary and
appropriate action has been taken on the part of Grantor to authorize the
execution and delivery of this Security Agreement.
 
3.3           Validity and Binding Nature.  This Security Agreement is the
legal, valid and binding obligation of Grantor, enforceable against Grantor in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors' rights generally and to general
principles of equity.
 
3.4           Consent; Absence of Breach.  The execution, delivery and
performance of this Security Agreement and any other documents or instruments to
be executed and delivered by Grantor in connection herewith, do not and will not
(a) require any consent, approval, authorization, or filings with, notice to or
other act by or in respect of, any governmental authority or any other Person
(other than filings or notices in connection with the Liens granted pursuant to
his Security Agreement, or pursuant to federal or state securities laws or other
than any consent or approval which has been obtained and is in full force and
effect); (b) conflict with (i) any provision of law or any applicable
regulation, order, writ, injunction or decree of any court or governmental
authority except for such conflicts which would not result in a Material Adverse
Effect, (ii) the articles of incorporation, bylaws or other organic document of
Grantor, or (iii) any material agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding upon Grantor or any
of its properties or assets except for such conflicts which would not result in
a Material Adverse Effect; or (c) require, or result in, the creation or
imposition of any Lien on any asset of Grantor, other than Liens in favor of
Secured Party created pursuant to this Security Agreement and Permitted Liens.
 
3.5           Ownership of Collateral; Liens.  Grantor is the sole owner of all
of the Collateral, free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like), other than Permitted Liens.
 
3.6           Adverse Circumstances.  No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or proceeding (or, to
Grantor's knowledge, threatened litigation or proceeding or basis therefor)
exists which (a) would have a Material Adverse Effect upon Grantor, or (b) would
constitute an Event of Default or an Unmatured Event of Default.
 
 
7

--------------------------------------------------------------------------------

 
 
3.7           Security Interest.  This Security Agreement creates a valid
security interest in favor of Secured Party in the Collateral and, when properly
perfected by filing in the appropriate jurisdictions, or by possession or
Control of such Collateral by Secured Party or delivery of such Collateral to
Secured Party, shall constitute a valid, perfected, first-priority security
interest in such Collateral.
 
3.8           Place of Business.  The principal place of business and books and
records of Grantor is set forth in the preamble to this Security Agreement, and
the location of all Collateral, if other than at such principal place of
business, is as set forth on Schedule 3.8 attached hereto and made a part
hereof, and Grantor shall promptly notify Secured Party of any change in such
locations.  Grantor will not remove or permit the Collateral to be removed from
such locations without the prior written consent of Secured Party, except as
permitted pursuant to the Credit Agreement or in the ordinary course of
business.
 
3.9           Complete Information.  This Security Agreement and all financial
statements, schedules, certificates, confirmations, agreements, contracts, and
other materials and information heretofore or contemporaneously herewith
furnished in writing by Grantor to Secured Party for purposes of, or in
connection with, this Security Agreement and the transactions contemplated
hereby is, and all written information hereafter furnished by or on behalf of
Grantor to Secured Party pursuant hereto or in connection herewith will be true
and accurate in every material respect on the date as of which such information
is dated or certified, and none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made (it being recognized
by Secured Party that any projections and forecasts that may be provided by
Grantor are based on good faith estimates and assumptions believed by Grantor to
be reasonable as of the date of the applicable projections or assumptions and
that actual results during the period or periods covered by any such projections
and forecasts may differ from projected or forecasted results).
 
Section 4             REMEDIES.
 
Upon the occurrence and during the continuation of any Event of Default, Secured
Party shall have all rights, powers and remedies set forth in this Security
Agreement or the other Loan Documents or in any other written agreement or
instrument relating to any of the Obligations or any security therefor, as a
secured party under the UCC or as otherwise provided at law or in equity.
Without limiting the generality of the foregoing, and subject to the terms and
conditions of  the Credit Agreement, Secured Party may, at its option upon the
occurrence and during the continuation of any Event of Default, declare its
commitments to Grantor to be terminated and all Obligations to be immediately
due and payable, or, if provided in the Loan Documents, all commitments of
Secured Party to Grantor shall immediately terminate and all Obligations shall
be automatically due and payable, all without demand, notice or further action
of any kind required on the part of Secured Party, except as required by the
Credit Agreement.  Grantor hereby waives any and all presentment, demand, notice
of dishonor, protest, and all other notices and demands, except as required by
the Credit Agreement, in connection with the enforcement of Secured Party's
rights under the Loan Documents, and hereby consents to, and waives notice of
release, with or without consideration, of any Collateral, notwithstanding
anything contained herein or in the Loan Documents to the contrary.  In addition
to the foregoing upon the occurrence and during the continuation of an Event of
Default:
 
 
8

--------------------------------------------------------------------------------

 
 
4.1           Possession and Assembly of Collateral.  Secured Party may, without
notice, demand or initiate legal process of any kind, take possession of any or
all of the Collateral (in addition to Collateral of which Secured Party already
has possession), wherever it may be found, and for that purpose may pursue the
same wherever it may be found, and may at any time enter into any of Grantor's
premises where any of the Collateral may be or is supposed to be, and search
for, take possession of, remove, keep and store any of the Collateral until the
same shall be sold or otherwise disposed of and Secured Party shall have the
right to store and conduct a sale of the same in any of Grantor's premises
without cost to Secured Party.  At Secured Party's request, Grantor will, at
Grantor’s sole expense, assemble the Collateral and make it available to Secured
Party at a place or places to be designated by Secured Party which is reasonably
convenient to Secured Party and Grantor.
 
4.2           Sale of Collateral.  Secured Party may sell any or all of the
Collateral at public or private sale, upon such terms and conditions as Secured
Party may deem proper and reasonable, and Secured Party may purchase any or all
of the Collateral at any such sale.  Grantor acknowledges that Secured Party may
be unable to effect a public sale of all or any portion of the Collateral
because of certain legal and/or practical restrictions and provisions which may
be applicable to the Collateral and, therefore, may be compelled to resort to
one or more private sales to a restricted group of offerees and
purchasers.  Grantor consents to any such private sale so made even though at
places and upon terms less favorable than if the Collateral were sold at public
sale.  Secured Party shall have no obligation to clean-up or otherwise prepare
the Collateral for sale.  Secured Party may apply the net proceeds, after
deducting all costs, expenses, attorneys' and paralegals' fees incurred or paid
at any time in the collection, protection and sale of the Collateral and the
Obligations, to the payment of the Obligations, returning the excess proceeds,
if any, to Grantor.  Grantor shall remain liable for any amount remaining unpaid
after such application, with interest at the Default Rate.  Any notification of
intended disposition of the Collateral required by law shall be conclusively
deemed reasonably and properly given if given by Secured Party at least ten (10)
calendar days before the date of such disposition.  Grantor hereby confirms,
approves and ratifies all acts and deeds of Secured Party relating to the
foregoing, and each part thereof, and expressly waives any and all claims of any
nature, kind or description which it has or may hereafter have against Secured
Party or its representatives, by reason of taking, selling or collecting any
portion of the Collateral other than in the event of any intentional misconduct
or gross negligence.  During the continuation of an Event of Default, Grantor
consents to releases of the Collateral at any time  and to sales of the
Collateral in groups, parcels or portions, or as an entirety, as Secured Party
shall deem appropriate.  Grantor expressly absolves Secured Party from any loss
or decline in market value of any Collateral by reason of delay in the
enforcement or assertion or non-enforcement of any rights or remedies under this
Security Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
4.3           Standards for Exercising Remedies. To the extent that applicable
law imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Grantor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (a) to incur expenses deemed necessary by Secured
Party to prepare Collateral for disposition or otherwise to complete raw
material or work-in-process into finished goods or other finished products for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against Account Grantors or other Persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral, (d) to
exercise collection remedies against Account Grantors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (e) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (f) to contact other Persons, whether or
not in the same business as Grantor, for expressions of interest in acquiring
all or any portion of the Collateral, (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
collateral is of a specialized nature, (h) to dispose of Collateral by utilizing
internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, including any warranties
of title, (k) to purchase insurance or credit enhancements to insure Secured
Party against risks of loss, collection or disposition of Collateral or to
provide to Secured Party a guaranteed return from the collection or disposition
of Collateral, or (l) to the extent deemed appropriate by Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Secured Party in the collection or disposition of any of
the Collateral.  Grantor acknowledges that the purpose of this section is to
provide non-exhaustive indications of what actions or omissions by Secured Party
would not be commercially unreasonable in Secured Party's exercise of remedies
against the Collateral and that other actions or omissions by Secured Party
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section.  Without limitation upon the foregoing, nothing
contained in this Section shall be construed to grant any rights to Grantor or
to impose any duties on Secured Party that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section.
 
4.4           UCC and Offset Rights.  Secured Party may exercise, from time to
time, any and all rights and remedies available to it under the UCC or under any
other applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Security Agreement or in any other agreements between
any Obligor and Secured Party, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including costs of collection and attorneys' and
paralegals' fees and costs, and in such order of application as Secured Party
may, from time to time, elect, any indebtedness of Secured Party to any Obligor,
however created or arising, including balances, credits, deposits, accounts or
moneys of such Obligor in the possession, control or custody of, or in transit
to Secured Party.  Grantor, on behalf of itself and any Obligor, hereby waives
the benefit of any law that would otherwise restrict or limit Secured Party in
the exercise of its right, which is hereby acknowledged, to appropriate at any
time hereafter any such indebtedness owing from Secured Party to any Obligor.
 
4.5           Additional Remedies.  Upon the occurrence and during the
continuation of an Event of Default, Secured Party shall have the right and
power to:
 
(a)           instruct Grantor, at its own expense, to notify any parties
obligated on any of the Collateral, including any Account Grantors, to make
payment directly to Secured Party of any amounts due or to become due
thereunder, or Secured Party may directly notify such obligors of the security
interest of Secured Party, and/or of the assignment to Secured Party of the
Collateral and direct such obligors to make payment to Secured Party of any
amounts due or to become due with respect thereto, and thereafter, collect any
such amounts due on the Collateral directly from such Persons obligated thereon;
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           enforce collection of any of the Collateral, including any
Accounts, by suit or otherwise, or make any compromise or settlement with
respect to any of the Collateral, or surrender, release or exchange all or any
part thereof, or compromise, extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder;
 
(c)           take possession or control of any proceeds and products of any of
the Collateral, including the proceeds of insurance thereon;
 
(d)           extend, renew or modify for one or more periods (whether or not
longer than the original period) the Obligations or any obligation of any nature
of any other obligor with respect to the Obligations;
 
(e)           grant releases, compromises or indulgences with respect to the
Obligations, any extension or renewal of any of the Obligations, any security
therefor, or to any other obligor with respect to the Obligations;
 
(f)           Subject to federal and state security laws, transfer the whole or
any part of Capital Securities which may constitute Collateral into the name of
Secured Party or Secured Party's nominee without disclosing, if Secured Party so
desires, that such Capital Securities so transferred are subject to the security
interest of Secured Party, and any corporation, association, or any of the
managers or trustees of any trust issuing any of such Capital Securities, or any
transfer agent, shall not be bound to inquire, in the event that Secured Party
or such nominee makes any further transfer of such Capital Securities, or any
portion thereof, as to whether Secured Party or such nominee has the right to
make such further transfer, and shall not be liable for transferring the same;
 
(g)           vote the Collateral;
 
(h)           make an election with respect to the Collateral under Section 1111
of the Bankruptcy Code or take action under Section 364 or any other section of
Bankruptcy Code; provided, however, that any such action of Secured Party as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of Grantor hereunder, nor prejudice, waive, nor be construed to impair, affect,
prejudice or waive Secured Party's rights and remedies at law, in equity or by
statute, nor release, discharge, nor be construed to release or discharge,
Grantor, any guarantor or other Person liable to Secured Party for the
Obligations; and
 
(i)            at any time, and from time to time, accept additions to,
releases, reductions, exchanges or substitution of the Collateral, without in
any way altering, impairing, diminishing or affecting the provisions of this
Security Agreement, the Loan Documents, or any of the other Obligations, or
Secured Party's rights hereunder, under the Obligations.
 
Grantor hereby ratifies and confirms whatever Secured Party may do with respect
to the Collateral and agrees that Secured Party shall not be liable for any
error of judgment or mistakes of fact or law with respect to actions taken in
connection with the Collateral other than as a result of intentional misconduct
or gross negligence.
 
 
11

--------------------------------------------------------------------------------

 
 
4.6           Attorney-in-Fact.  Grantor hereby irrevocably makes, constitutes
and appoints Secured Party (and any officer of Secured Party or any Person
designated by Secured Party for that purpose) as Grantor's true and lawful proxy
and attorney-in-fact (and agent-in-fact) in Grantor's name, place and stead,
with full power of substitution, to, upon the occurrence and during the
continuation of an Event of Default, (i) take such actions as are permitted in
this Security Agreement, (ii) execute such financing statements and other
documents and to do such other acts as Secured Party may require to perfect and
preserve Secured Party's security interest in, and to enforce such interests in
the Collateral, and (iii) carry out any remedy provided for in this Security
Agreement, including endorsing Grantor's name to checks, drafts, instruments and
other items of payment, and proceeds of the Collateral, executing change of
address forms with the postmaster of the United States Post Office serving the
address of Grantor, changing the address of Grantor to that of Secured Party,
opening all envelopes addressed to Grantor and applying any payments contained
therein to the Obligations.  Grantor hereby acknowledges that the constitution
and appointment of such proxy and attorney-in-fact are coupled with an interest
and are irrevocable.  Grantor hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Security Agreement.
 
4.7           No Marshaling.  Secured Party shall not be required to marshal any
present or future collateral security (including this Security Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order.  To the extent that it lawfully may, Grantor hereby agrees
that it will not invoke any law relating to the marshaling of collateral which
might cause delay in or impede the enforcement of Secured Party's rights under
this Security Agreement or under any other instrument creating or evidencing any
of the Obligations or under which any of the Obligations is outstanding or by
which any of the Obligations is secured or payment thereof is otherwise assured,
and, to the extent that it lawfully may, Grantor hereby irrevocably waives the
benefits of all such laws.
 
4.8           No Waiver.  No Event of Default shall be waived by Secured Party
except in writing.  No failure or delay on the part of Secured Party in
exercising any right, power or remedy hereunder shall operate as a waiver of the
exercise of the same or any other right at any other time; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.  There shall be no obligation on the part of Secured Party to
exercise any remedy available to Secured Party in any order.  The remedies
provided for herein are cumulative and not exclusive of any remedies provided at
law or in equity.  Grantor agrees that in the event that Grantor fails to
perform, observe or discharge any of its Obligations or liabilities under this
Security Agreement or any other agreements with Secured Party, no remedy of law
will provide adequate relief to Secured Party, and further agrees that Secured
Party shall be entitled to temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages.
 
4.9           Application of Proceeds.  Secured Party will within three (3)
Business Days after receipt of cash or solvent credits from collection of items
of payment, proceeds of Collateral or any other source, apply the whole or any
part thereof against the Obligations secured hereby.  Secured Party shall
further have the exclusive right to determine how, when and what application of
such payments and such credits shall be made on the Obligations, and such
determination shall be conclusive upon Grantor.  Any proceeds of any disposition
by Secured Party of all or any part of the Collateral may be first applied by
Secured Party to the payment of expenses incurred by Secured Party in connection
with the Collateral, including reasonable attorneys’ fees and legal expenses and
costs as provided for in Section 5.13 hereof.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 5             MISCELLANEOUS.
 
5.1           Entire Agreement.  This Security Agreement and the other Loan
Documents (i) are valid, binding and enforceable against Grantor and Secured
Party in accordance with their respective provisions and no conditions exist as
to their legal effectiveness; (ii) constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof; and (iii) are the
final expression of the intentions of Grantor and Secured Party.  No promises,
either expressed or implied, exist between Grantor and Secured Party, unless
contained herein or therein.  This Security Agreement, together with the other
Loan Documents, supersedes all negotiations, representations, warranties,
commitments, term sheets, discussions, negotiations, offers or contracts (of any
kind or nature, whether oral or written) prior to or contemporaneous with the
execution hereof with respect to any matter, directly or indirectly related to
the terms of this Security Agreement and the other Loan Documents.  This
Security Agreement and the other Loan Documents are the result of negotiations
between Secured Party and Grantor and have been reviewed (or have had the
opportunity to be reviewed) by counsel to all such parties, and are the products
of all parties.  Accordingly, this Security Agreement and the other Loan
Documents shall not be construed more strictly against Secured Party merely
because of Secured Party's involvement in their preparation.
 
5.2           Amendments; Waivers.  No delay on the part of Secured Party in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by Secured Party of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy.  No amendment, modification or waiver of, or consent
with respect to, any provision of this Security Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Secured Party, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
5.3           WAIVER OF DEFENSES.  GRANTOR WAIVES EVERY PRESENT AND FUTURE
DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH GRANTOR MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY SECURED PARTY IN ENFORCING THIS SECURITY
AGREEMENT.  PROVIDED SECURED PARTY ACTS IN GOOD FAITH, GRANTOR RATIFIES AND
CONFIRMS WHATEVER SECURED PARTY MAY DO PURSUANT TO THE TERMS OF THIS SECURITY
AGREEMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR SECURED PARTY GRANTING
ANY FINANCIAL ACCOMMODATION TO GRANTOR.
 
5.4           MANDATORY FORUM SELECTION.  ANY DISPUTE ARISING UNDER, RELATING
TO, OR IN CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE
SUBJECT OF OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED
UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY,
FLORIDA.  THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE
AND GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA LAW.
 
 
13

--------------------------------------------------------------------------------

 
 
5.5           WAIVER OF JURY TRIAL.  GRANTOR AND SECURED PARTY, AFTER CONSULTING
OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS SECURITY
AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE
COLLATERAL, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR
ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE
FOREGOING, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH SECURED PARTY
AND GRANTOR ARE ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS PROVISION
IS A MATERIAL INDUCEMENT FOR SECURED PARTY GRANTING ANY FINANCIAL ACCOMMODATION
TO GRANTOR.
 
5.6           Assignability.  Secured Party, prior to the occurrence of an Event
of Default and with the consent of Grantor, which consent will not be
unreasonably withheld, and after the occurrence and during the continuation of
an Event of Default without consent from, but with prior written notice to
Grantor, may at any time assign Secured Party's rights in this Security
Agreement, the other Loan Documents, the Obligations, or any part thereof and
transfer Secured Party's rights in any or all of the Collateral, and Secured
Party thereafter shall be relieved from all liability with respect to such
Collateral.  This Security Agreement shall be binding upon Secured Party and
Grantor and its respective legal representatives and successors.  All references
herein to Grantor shall be deemed to include any successors, whether immediate
or remote.  In the case of a joint venture or partnership, the term “Grantor”
shall be deemed to include all joint venturers or partners thereof, who shall be
jointly and severally liable hereunder.
 
5.7           Binding Effect.  This Security Agreement shall become effective
upon execution by Grantor and Secured Party.
 
5.8           Governing Law.  Except in the case of the Mandatory Forum
Selection clause set forth in Section 5.4 hereof,  this Security Agreement shall
be delivered and accepted in and shall be deemed to be a contract made under and
governed by the internal laws of the State of Nevada, without regard to conflict
of laws principles.
 
5.9           Enforceability.  Wherever possible, each provision of this
Security Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Security Agreement
shall be prohibited by, unenforceable or invalid under any jurisdiction, such
provision shall as to such jurisdiction, be severable and be ineffective to the
extent of such prohibition or invalidity, without invalidating the remaining
provisions of this Security Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
 
14

--------------------------------------------------------------------------------

 
 
5.10          Time of Essence.  Time is of the essence in making payments of all
amounts due Secured Party under the Loan Documents and in the performance and
observance by Grantor of each covenant, agreement, provision and term of this
Security Agreement and the other Loan Documents.
 
5.11          Counterparts; Facsimile Signatures.  This Security Agreement may
be executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Security Agreement.  Receipt of an executed signature page to this Security
Agreement by facsimile or other electronic transmission shall constitute
effective delivery thereof.  Electronic records of executed Loan Documents
maintained by Secured Party shall be deemed to be originals thereof.
 
5.12          Notices.  Except as otherwise provided herein, Grantor waives all
notices and demands in connection with the enforcement of Secured Party's rights
hereunder.  All notices, requests, demands and other communications provided for
hereunder shall be made in accordance with the terms of the Credit Agreement.
 
5.13          Costs, Fees and Expenses.  Grantor shall pay or reimburse Secured
Party for all reasonable costs, fees and expenses incurred by Secured Party or
for which Secured Party becomes obligated in connection with the enforcement of
this Security Agreement, including search fees, costs and expenses and
attorneys' fees, costs and time charges of counsel to Secured Party and all
taxes payable in connection with this Security Agreement.  In furtherance of the
foregoing, Grantor shall pay any and all stamp and other taxes, UCC search fees,
filing fees and other costs and expenses in connection with the execution and
delivery of this Security Agreement and the other Loan Documents to be delivered
hereunder, and agrees to save and hold Secured Party harmless from and against
any and all liabilities with respect to or resulting from any delay in paying or
omission to pay such costs and expenses.  That portion of the Obligations
consisting of costs, expenses or advances to be reimbursed by Grantor to Secured
Party pursuant to this Security Agreement or the other Loan Documents which are
not paid on or prior to the date hereof shall be payable by Grantor to Secured
Party on demand.  If at any time or times hereafter Secured Party: (a) employs
counsel for advice or other representation (i) with respect to this Security
Agreement or the other Loan Documents, (ii) to represent Secured Party in any
litigation, contest, dispute, suit or proceeding or to commence, defend, or
intervene or to take any other action in or with respect to any litigation,
contest, dispute, suit, or proceeding (whether instituted by Secured Party,
Grantor, or any other Person) in any way or respect relating to this Security
Agreement, or (iii) to enforce any rights of Secured Party against Grantor or
any other Person under of this Security Agreement; (b) takes any action to
protect, collect, sell, liquidate, or otherwise dispose of any of the
Collateral; and/or (c) attempts to or enforces any of Secured Party's rights or
remedies under this Security Agreement, the costs and expenses incurred by
Secured Party in any manner or way with respect to the foregoing, shall be part
of the Obligations, payable by Grantor to Secured Party on demand.
 
 
15

--------------------------------------------------------------------------------

 
 
5.14          Termination.  This Security Agreement and the Liens and security
interests granted hereunder shall not terminate until the termination of the
Credit Agreement and the commitments to make Loans thereunder and the full and
complete performance and satisfaction and payment in full of all the Obligations
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted).  Upon termination of this Security Agreement,
Secured Party shall also deliver to Grantor (at the sole expense of Grantor)
such UCC termination statements and such other documentation, without recourse,
warranty or representation whatsoever, as shall be reasonably requested by
Grantor to effect the termination and release of the Liens and security
interests in favor of Secured Party affecting the Collateral.
 
5.15          Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against Grantor for liquidation or reorganization, should Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
 


[-Remainder of Page Deliberately Left Blank-]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Grantor and Secured Party have executed this Security
Agreement as of the date first above written.
 

 
GRANTOR:
         
[SUBSIDIARY]
           
By:
 
   
Name:
 
   
Title:
   

 

         
SECURED PARTY:
         
TCA GLOBAL CREDIT MASTER FUND, LP
         
By:
TCA Global Credit Fund GP, Ltd.    
Its:
General Partner  

 

         
By: 
     
Name:
Robert Press    
Title:
Director  

 
[signature page to Security Agreement (subsidiary)]
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.8
 
Collateral Locations/Places of Business
 
[address]
 
 

--------------------------------------------------------------------------------